NUMBER 13-16-00437-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE KRAGE & JANVEY, L.L.P.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion1 Per Curiam

        Relator, Krage & Janvey, L.L.P., filed a petition for writ of mandamus in the above

cause on August 2, 2016 seeking to transfer venue of the underlying case from Nueces

County, Texas to Collin County, Texas. The Court requested that the real parties in

interest, Joyce C. Zarsky, individually and in her capacity as executrix of the Estate of

Clifford Zarsky, Zarsky General Partner, L.L.C., and Rex Moses, or any others whose

interest would be directly affected by the relief sought, file a response to the petition. The

parties have now filed an agreed joint motion to dismiss this original proceeding.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
According to the motion, the real parties have filed a notice of nonsuit as to “all claims

and causes of action” against relator and thus the issues in this original proceeding have

been rendered moot.

       The Court, having examined and fully considered the petition for writ of mandamus

and the agreed motion to dismiss, is of the opinion that this matter has been rendered

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties

at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must be a real

controversy between the parties that will be actually resolved by the judicial relief sought).

Accordingly, the Court GRANTS the agreed motion to dismiss and DISMISSES the

petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a). This dismissal is

without prejudice to refiling if necessary.


                                                         PER CURIAM



Delivered and filed the
6th day of September, 2016.




                                              2